DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species IB and IIA, corresponding to claims 1-3, 5-6, 8-10, 12-13, and 15-19, in the reply filed on February 19, 2021 is acknowledged.  The traversal is on the ground(s) that neither species IA and IB nor species IIA and IIB has acquired separate status in the art, are directed to divergent subject matter, would require different fields of search, include prior art applicable to one species that would not be applicable to the other species, or are likely to raise different non-prior art issues under 35 USC 112.  This is not found persuasive because it is believed that species IA and IB of group I are distinct and species IIA and IIB of group II are distinct. Regarding group I: species IA is directed to generation of first and second set of receive lines by at least one multiline receive beamformer, whereas species IB is directed to generation of first and second set of receive lines by at least one receive beamformer applying Retrospective Transmit Beamforming (RTB). With this, species IA would require different field of search from species IB as these species are directed to alternate beamforming methods [0028]. Regarding group II: species IIA is directed to compound image based on volume compound imaging (VCI) rendering algorithms, whereas species IIB is directed to compound image based on elevation compound imaging (ECI) rendering algorithms. With this, species IIA would require different field of search from species IIB as these species are directed to alternate compound imaging modes [0035]-[0036]. 


Claim Objections
Claim 16 is objected to because of the following informalities.  
Claim 16 recites:
“lateral positions laterally offset from the first set of lateral positions. 
combining the first lateral plane and the second lateral plane to generate a compound image; and 
presenting the compound image at a display system.” 
The first period should be corrected to a semi-colon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5-6, 8-10, 12-13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claims 1, 9, and 16 set forth “combining, by at least one signal processor, the first lateral plane and the second lateral plane to generate a compound image”, “at least one signal processor configured to combine the first lateral plane and the second lateral plane to generate a compound image”, and “combining the first lateral plane and second lateral plane to generate a compound image” respectively. These corresponding limitations pertaining to combining the first lateral plane and the second lateral plane to generate a compound image are all necessarily computer-implemented. For computer-implemented limitations, applicant must disclose the underlying necessary algorithm(s) for accomplishing the claimed functions. See MPEP § 2161.01(I). Referring to that section, it is not enough that one skilled in the art would be able to devise an algorithm for achieving the claimed results. Rather, the specification must detail how the inventor intends to execute the claimed function in order to satisfy the written description requirement. Applicant’s specification refers to the “combining” in at least paragraphs [0003] and [0044] where it is stated that this is completed by volume compound imaging (VCI) algorithms. With this, VCI is mentioned in additional paragraphs [0032], [0035], and [0036]. See also fig. 6 step 408. However, the mere stating that VCI is used to perform the combining of lateral planes to form compounds images is not sufficient algorithm. The specification does not describe the steps of VCI, nor how the lateral planes are combined. For each of these reasons, applicant has failed to provide adequate written description for the computer-implemented functions/results claimed. This applies for all claims dependent on claims 1, 9, and 16.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 10, 13, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 10, and 17 recite “lateral line shift pitch of one-half (½)”, “lateral line shift pitch of one-third (⅓) or one-fourth (¼)”, “lateral line shift pitch of one-half (½), one-third (⅓), or one-fourth (¼)”, and “lateral line shift pitch of one-half (½), one-third (⅓), or one-fourth (¼)”, respectively. This is indefinite as it is unclear what is meant by a lateral shift pitch of one-half (½), one-third (⅓), or one-fourth (¼). As is common in the art, the pitch is associated with a unit of length such as “0.3 millimeters” or an angle measurement such as “5 degrees”. Therefore simply reciting a pitch of one-half (½), one-third (⅓), or one-fourth (¼) is indefinite as it is unclear what unit of measurement this corresponds to.
Claims 6, 13, and 19 recite “the compound image is a volume compound image in an A-plane” (emphasis added). This is indefinite as it is unclear what an A-plane is. For present examination purposes, it is interpreted that A-plane corresponds to the shape of the plane, which appears in figs. 1 and 4 as the lateral plane.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-9, 12-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Entrekin et al. (US 6,530,885, hereinafter “Entrekin”).
Regarding claim 1, Entrekin discloses a method comprising: 
acquiring, by an ultrasound system (fig. 1 which displays ultrasonic diagnostic imaging system col. 2, line 46-col. 3, line 10 and as described in col. 8, lines 18-35, the frames 1201-120n are acquired with the probe of the ultrasound system), a first lateral plane at a first elevational position (image frame 120n, fig. 7), the first lateral plane comprising a first set of receive lines at a first set of lateral positions (as seen in fig. 7, the image frame 120n has a plurality of scanlines at a first set of lateral positions, the positions corresponds to angles as described in col.8, lines 29-35); 
acquiring, by an ultrasound system, a second lateral plane at a second elevational position adjacent the first elevational position (as seen in fig. 7, the image frame immediately behind image frame 120n), the second lateral plane comprising a second set of receive lines at a second set of lateral positions laterally offset from the first set of lateral positions (as described in col.8, lines 29-35, each frame is composed of scanlines and “scanlines… are… at differing angles from frame to frame”, and these angles would correspond to lateral positions different from the first lateral positions); 
col. 8, lines 18-20, wherein frames 1201-120n are “spatially compounded” col. 8, lines 49-53 and as seen in fig. 2, the spatial compounding processor 30 of fig. 1 is comprised of one or more digital signal processors 60 which is described in detail in col. 5, lines 10-37); and 
presenting, by the at least one processor, the compound image at a display system (“When a single sweep of the probe along arrow 150 is completed, a sequence of spatially compounded image planes of the volumetric region scanned has been acquired which is ready for volume rendering into the desired 3D display format” col. 8, lines 49-53 and “spatially compounded images, Doppler, B mode, or combined, are processed for display by a video processor 44 and displayed on an image display 50” col. 4, lines 35-38 as seen in figs. 7 and 1 respectively).  
Regarding claim 5, Entrekin further discloses the first set of receive lines at the first set of lateral positions and the second set of receive lines at the second set of lateral positions are generated by at least one receive beamformer applying Retrospective Transmit Beamforming (RTB) (as described in applicant’s specification paragraphs [0041] and [0042], the receive beamformers(s) 120 may be “configured to apply RTB to provide the focused and steered receive lines 212, 312 at the first set of lateral positions in the first lateral plane 210, 310” and “configured to apply RTB to provide the focused and steered receive lines 222, 322 at the second set of lateral positions in the second lateral plane 220, 320”, respectively. With this, it is believed that Entrekin teaches this as “digital beamformer delays and sums the echoes from the array elements to form a sequence of focused, coherent digital echo samples along each scanline” col. 2, line 65- col. 3, line 1, wherein each frame is comprised of scanlines at lateral positions col.8, lines 29-35, wherein the first frame 120n has scanlines at the first set of lateral positions and the second frame, the one immediately behind frame 120n, has scanlines at the second set of lateral positions col.8, lines 29-35 and fig. 7).
Regarding claim 6, Entrekin further discloses the compound image is a volume compound image in an A-plane generated based at least in part on a volume compound imaging (VCI) rendering algorithm (as described in col. 8, lines 18-19, “FIG. 7 illustrates one technique for acquiring spatially compounded volumetric image data” and the individual frames 1201-120n being compounded are “A-planes” as best understood with the indefiniteness rejection under 35 USC 112(b), and there is an algorithm to perform VCI as “image data from a volumetric region which has undergone spatial compounding, either B mode or Doppler data, is processed by volume image rendering into a 3D display presentation” col. 4, lines 43-46 performed by volume image rendering processor 40 col. 4, lines 39-42).
Regarding claim 8, Entrekin further discloses the first set of receive lines (as described in col.8, lines 29-35, each frame is composed of scanlines, the first set corresponds to scanlines in frame 120n) are acquired in response to a first set of transmit beams transmitted at a first set of lateral transmit positions (the scanning technique described in col. 8, line 54-col.9, line 8, the position of the probe is moved in the direction of 150 where an 2D image (each of frames 1201-120n) is formed at each position, and therefore each position has their own transmit and receive beams to form an image, which necessarily includes for the first lateral transmit positions for frame 120n), and 4Appln. No. 16/229,590 Response to Office Action mailed January 4, 2021 Response dated February 19, 2021 
the second set of receive lines (as described in col.8, lines 29-35, each frame is composed of scanlines, the second set corresponds to scanlines in the image frame immediately behind n) are acquired in response to a second set of transmit beams transmitted at a second set of lateral transmit positions laterally offset from the first set of lateral transmit positions (as described in col.8, lines 29-35, each frame is composed of scanlines and “scanlines… are… at differing angles from frame to frame”, and these angles would correspond to lateral positions different from the first lateral positions).
Regarding claim 9, Entrekin discloses an ultrasound system (fig. 1 which displays ultrasonic diagnostic imaging system col. 2, line 46-col. 3, line 10) comprising: 
at least one receive beamformer (digital beamformer 16, fig. 1; as described in col. 2, line 62-col. 3, line 5, the beamformer delays and sums echoes to form focused echoes along each scanline and delays and combines the received echo signals) configured to: 
acquire a first lateral plane at a first elevational position (image frame 120n, fig. 7), the first lateral plane comprising a first set of receive lines at a first set of lateral positions (as seen in fig. 7, the image frame 120n has a plurality of scanlines at a first set of lateral positions obtained with probe of ultrasound system col. 8, lines 18-35, the positions corresponds to angles as described in col.8, lines 29-35); and 
acquire a second lateral plane at a second elevational position adjacent the first elevational position (as seen in fig. 7, the image frame immediately behind image frame 120n), the second lateral plane comprising a second set of receive lines at a second set of lateral positions laterally offset from the first set of lateral positions (as described in col.8, lines 29-35, each frame is composed of scanlines and “scanlines… are… at differing angles from frame to frame”, and these angles would correspond to lateral positions different from the first lateral positions); 
col. 5, lines 10-37) configured to combine the first lateral plane and the second lateral plane to generate a compound image (“FIG. 7 illustrates one technique for acquiring spatially compounded volumetric image data in accordance with the present invention” col. 8, lines 18-20, wherein frames 1201-120n are “spatially compounded” col. 8, lines 49-53); and 
a display system configured to present the compound image (“When a single sweep of the probe along arrow 150 is completed, a sequence of spatially compounded image planes of the volumetric region scanned has been acquired which is ready for volume rendering into the desired 3D display format” col. 8, lines 49-53 and “spatially compounded images, Doppler, B mode, or combined, are processed for display by a video processor 44 and displayed on an image display 50” col. 4, lines 35-38 as seen in figs. 7 and 1, respectively).  
Regarding claim 12, Entrekin further discloses the at least one receive beamformer is configured to apply Retrospective Transmit Beamforming (RTB) to acquire the first set of receive lines at the first set of lateral positions and the second set of receive lines at the second set of lateral positions (as described in applicant’s specification paragraphs [0041] and [0042], the receive beamformers(s) 120 may be “configured to apply RTB to provide the focused and steered receive lines 212, 312 at the first set of lateral positions in the first lateral plane 210, 310” and “configured to apply RTB to provide the focused and steered receive lines 222, 322 at the second set of lateral positions in the second lateral plane 220, 320”, respectively. With this, it is believed that Entrekin teaches this as “digital beamformer delays and sums the echoes from the array elements to form a sequence of focused, coherent digital echo samples along each scanline” col. 2, line 65- col. 3, line 1, wherein each frame is comprised of scanlines at lateral n has scanlines at the first set of lateral positions and the second frame, the one immediately behind frame 120n, has scanlines at the second set of lateral positions col.8, lines 29-35 and fig. 7).
Regarding claim 13, Entrekin further discloses the at least one signal processor is configured to apply a volume compound imaging (VCI) rendering algorithm to generate the compound image, and wherein the compound image is a volume compound image in an A-plane (as described in col. 8, lines 18-19, “FIG. 7 illustrates one technique for acquiring spatially compounded volumetric image data” and the individual frames 1201-120n being compounded are “A-planes” as best understood with the indefiniteness rejection under 35 USC 112(b), and “image data from a volumetric region which has undergone spatial compounding, either B mode or Doppler data, is processed by volume image rendering into a 3D display presentation” col. 4, lines 43-46 performed by volume image rendering processor 40 col. 4, lines 39-42).  
Regarding claim 15, Entrekin further discloses the ultrasound system is configured to:
transmit a first set of transmit beams at a first set of lateral transmit positions to acquire the first set of receive lines (the scanning technique described in col. 8, line 54-col.9, line 8, the position of the probe is moved in the direction of 150 where an 2D image (each of frames 1201-120n) is formed at each position, and therefore each position has their own transmit and receive beams to form an image, which necessarily includes for the first lateral transmit positions for frame 120n; as described in col.8, lines 29-35, each frame is composed of scanlines, the first set corresponds to scanlines in frame 120n), and 
transmit a second set of transmit beams at a second set of lateral transmit positions laterally offset from the first set of lateral transmit positions to acquire the second set of receive lines (the scanning technique described in col. 8, line 54-col.9, line 8, the position of the probe is 1-120n) is formed at each position, and therefore each position has their own transmit and receive beams to form an image, which necessarily includes for the second lateral transmit positions for the  image frame immediately behind image frame 120n, wherein “scanlines… are… at differing angles from frame to frame” col.8, lines 29-35, and these angles would correspond to lateral positions different from the first lateral positions; as described in col.8, lines 29-35, each frame is composed of scanlines, the second set corresponds to scanlines in the image frame immediately behind image frame 120n).  
Regarding claim 16, Entrekin discloses a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing an ultrasound system to perform steps (as seen fig. 1 of the ultrasonic diagnostic imaging system, there are multiple processors such as processor 30 for spatial compounding, volume image rendering processor 40, and video processor 44) comprising: 
	acquiring a first lateral plane at a first elevational position (image frame 120n, fig. 7), the first lateral plane comprising a first set of receive lines at a first set of lateral positions (as seen in fig. 7, the image frame 120n has a plurality of scanlines at a first set of lateral positions, the positions corresponds to angles as described in col.8, lines 29-35); 
acquiring a second lateral plane at a second elevational position adjacent the first elevational position (as seen in fig. 7, the image frame immediately behind image frame 120n), the second lateral plane comprising a second set of receive lines at a second set of lateral positions laterally offset from the first set of lateral positions (as described in col.8, lines 29-35, each frame is composed of scanlines and “scanlines… are… at differing angles from frame to 
6Appln. No. 16/229,590Response to Office Action mailed January 4, 2021Response dated February 19, 2021combining the first lateral plane and the second lateral plane to generate a compound image (“FIG. 7 illustrates one technique for acquiring spatially compounded volumetric image data in accordance with the present invention” col. 8, lines 18-20, wherein frames 1201-120n are “spatially compounded” col. 8, lines 49-53); and 
presenting the compound image at a display system (“When a single sweep of the probe along arrow 150 is completed, a sequence of spatially compounded image planes of the volumetric region scanned has been acquired which is ready for volume rendering into the desired 3D display format” col. 8, lines 49-53 and “spatially compounded images, Doppler, B mode, or combined, are processed for display by a video processor 44 and displayed on an image display 50” col. 4, lines 35-38 as seen in figs. 7 and 1 respectively).  
Regarding claim 18, Entrekin further discloses the first set of receive lines at the first set of lateral positions and the second set of receive lines at the second set of lateral positions are generated by applying Retrospective Transmit Beamforming (RTB) (as described in applicant’s specification paragraphs [0041] and [0042], the receive beamformers(s) 120 may be “configured to apply RTB to provide the focused and steered receive lines 212, 312 at the first set of lateral positions in the first lateral plane 210, 310” and “configured to apply RTB to provide the focused and steered receive lines 222, 322 at the second set of lateral positions in the second lateral plane 220, 320”, respectively. With this, it is believed that Entrekin teaches this as “digital beamformer delays and sums the echoes from the array elements to form a sequence of focused, coherent digital echo samples along each scanline” col. 2, line 65- col. 3, line 1, wherein each frame is comprised of scanlines at lateral positions, wherein the first frame 120n has scanlines at the first n, has scanlines at the second set of lateral positions col.8, lines 29-35 and fig. 7).
Regarding claim 19, Entrekin further discloses the compound image is a volume compound image in an A-plane generated based at least in part on a volume compound imaging (VCI) rendering algorithm (as described in col. 8, lines 18-19, “FIG. 7 illustrates one technique for acquiring spatially compounded volumetric image data” and the individual frames 1201-120n being compounded are “A-planes” as best understood with the indefiniteness rejection under 35 USC 112(b), and “image data from a volumetric region which has undergone spatial compounding, either B mode or Doppler data, is processed by volume image rendering into a 3D display presentation” col. 4, lines 43-46 performed by volume image rendering processor 40 col. 4, lines 39-42).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entrekin et al. (US 6,530,885, hereinafter “Entrekin”) in view of Sui et al. (US 2014/0066768, hereinafter “Sui”).
Regarding claim 2, Entrekin further discloses the second set of lateral positions are laterally offset from the first set of lateral positions (as described in col.8, lines 29-35, each 
Entrekin does not disclose the second set of lateral positions are laterally offset from the first set of lateral positions at a lateral line shift pitch of one-half (1/2)  (emphasis added).
However, Sui, also in the field of  ultrasound imaging, does teach the second set of lateral positions are laterally offset from the first set of lateral positions at a lateral line shift pitch of one-half (1/2) (“The receive beamformer 16 comprises delays and amplifiers for each of the elements in the receive aperture. The receive signals from the elements are relatively delayed and apodized to provide scan line focusing similar to the transmit beamformer 12, but may be focused along scan lines different than the respective transmit scan line” [0086], and would be capable of providing a lateral line shift pitch of one-half (1/2) as best understood with the indefiniteness rejection under 35 USC 112(b)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate lateral positioning laterally offset at a lateral line shift pitch in order to ensure the volume of interest was imaged completely, and not omitted areas not covered by the first set of receive lines.
Regarding claim 3, Entrekin further discloses the second set of lateral positions are laterally offset from the first set of lateral positions (as described in col.8, lines 29-35, each frame is composed of scanlines and “scanlines… are… at differing angles from frame to frame”, and these angles would correspond to lateral positions different from the first lateral positions).
Entrekin does not disclose the second set of lateral positions are laterally offset from the first set of lateral positions at a lateral line shift pitch of one-third (1/3) or one-fourth (1/4) (emphasis added).
at a lateral line shift pitch of one-third (1/3) or one-fourth (1/4) (“The receive beamformer 16 comprises delays and amplifiers for each of the elements in the receive aperture. The receive signals from the elements are relatively delayed and apodized to provide scan line focusing similar to the transmit beamformer 12, but may be focused along scan lines different than the respective transmit scan line” [0086], and would be capable of providing a lateral line shift pitch of one-third (1/3) or one-fourth (1/4) as best understood with the indefiniteness rejection under 35 USC 112(b)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate lateral positioning laterally offset at a lateral line shift pitch in order to ensure the volume of interest was imaged completely, and not omitted areas not covered by the first set of receive lines.
Regarding claim 10, Entrekin further discloses the second set of lateral positions are laterally offset from the first set of lateral positions (as described in col.8, lines 29-35, each frame is composed of scanlines and “scanlines… are… at differing angles from frame to frame”, and these angles would correspond to lateral positions different from the first lateral positions).
Entrekin does not disclose the second set of lateral positions are laterally offset from the first set of lateral positions at a lateral line shift pitch of one-half (1/2), one-third (1/3), or one-fourth (1/4) (emphasis added).
However, Sui, also in the field of ultrasound imaging, does teach the second set of lateral positions are laterally offset from the first set of lateral positions at a lateral line shift pitch of one-half (1/2), one-third (1/3), or one-fourth (1/4) (“The receive beamformer 16 comprises delays and amplifiers for each of the elements in the receive aperture. The receive signals from 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate lateral positioning laterally offset at a lateral line shift pitch in order to ensure the volume of interest was imaged completely, and not omitted areas not covered by the first set of receive lines.
Regarding claim 17, Entrekin further discloses the second set of lateral positions are laterally offset from the first set of lateral positions (as described in col.8, lines 29-35, each frame is composed of scanlines and “scanlines… are… at differing angles from frame to frame”, and these angles would correspond to lateral positions different from the first lateral positions).
Entrekin does not disclose the second set of lateral positions are laterally offset from the first set of lateral positions at a lateral line shift pitch of one-half (1/2), one-third (1/3), or one-fourth (1/4) (emphasis added).
However, Sui, also in the field of ultrasound imaging, does teach the second set of lateral positions are laterally offset from the first set of lateral positions at a lateral line shift pitch of one-half (1/2), one-third (1/3), or one-fourth (1/4) (“The receive beamformer 16 comprises delays and amplifiers for each of the elements in the receive aperture. The receive signals from the elements are relatively delayed and apodized to provide scan line focusing similar to the transmit beamformer 12, but may be focused along scan lines different than the respective transmit scan line” [0086], and would be capable of providing a lateral line shift pitch of one-half 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate lateral positioning laterally offset at a lateral line shift pitch in order to ensure the volume of interest was imaged completely, and not omitted areas not covered by the first set of receive lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793